“We want a future in which everyone lives a happy life and loves one another”. Those words were recently written in the Book of Ideas by a six-year-old boy named Lovro when he visited my office along with a number of other children to mark the beginning of the new school year in Croatia. But they could easily have been written by any child in the world. It is a simple, yet powerful, wish. In order to transform our world, we as leaders must listen to Lovro’s words. And for that reason I want his voice to be heard today in the General Assembly. Everyone can agree that those simple truths, among which are the right to a happy life and the freedom of choice, as universal drivers of
a better world, are indeed the ultimate objectives of the 2030 Agenda for Sustainable Development.
A year has passed since we adopted the milestone Agenda 2030, and we are now one step and one year closer to its deadline. Today, in terms of achievements and responsibilities, I would like to address sustainable development by focusing on human potential, natural resources and resilient societies.
We have all signed onto the Agenda, our plan of action for people, planet and prosperity. People should be at the heart of our efforts, with youth at the very core. Our goal as leaders is to empower our youth through education and give them opportunities to be the catalysts of transformation and progress. Now is the time to start viewing our youth as the guardians of Agenda 2030, because in 14 years whatever progress we have achieved will be theirs to carry on.
I would agree with many who argue that even today, in 2016, we must decide whether we opt for open or closed societies. Whatever we do to safeguard the future should be done with determination, with clear choices in mind.
There is much work to be done. We must begin by restoring public confidence in Governments and international organizations. We must embrace our common values with strength, courage and true conviction — beginning with tolerance — and become active and dedicated builders of a world where there is no room for despair.
True inclusiveness means more than just being open to cooperation and raising awareness from time to time. It should be a continuous search for consensus, nationally and internationally, and the active involvement of all stakeholders in building new strategic alliances. There is an evident need for ending the prevailing silo approach, if we are to achieve synergies when implementing mutually interdependent goals. Security, prosperity and human rights go hand-in-hand and cannot be separated.
According to the latest UNICEF statistics, over 50 million children are currently uprooted, and almost 60 million children do not have access to primary education. Those children are counting on us to give them the chance they deserve. We should not act only when moved by images, such as those of the Syrian boys Aylan and Omran, which are true symbols of our world gone horribly wrong.
The optimism and resilience shown by children and, most of all, their unbridled honesty are qualities that I respect and admire. All children should have the right to their childhood and education. It is devastating to know how many children could not begin class this autumn because they are victims of the various global crises that we allow to persist.
In terms of unlocking global human potential, I believe that if we want to give future generations a chance for a better life by 2030, we must address three main, mutually reinforcing, phenomena: large-scale migrations, demographic dynamics and youth unemployment. We need a predictable, humane, responsible and legally sound system of governing international migration. Croatia commends the New York Declaration for Refugees and Migrants (resolution 71/1), which the General Assembly adopted on Monday, as well as the Agenda for Humanity presented at the World Humanitarian Summit in Istanbul last May. Implementing them together with Agenda 2030 will help us address the root causes of the large movements of people. On that issue we need not minimize anyone’s dignity or rights, nor underestimate the perils that surround them.
Our immediate focus should be two-fold. We must provide assistance to both the countries of origin and the receiving countries in order to promote safe, regular and orderly migration management. We must promote global efforts to counter organized-crime networks involved in human trafficking. What we have is a global crisis of human mobility and, as such, it requires a global response.
We must end the policy of double standards and the hypocritical approach to the tragedy that is unfolding as we speak. We must help those who have managed to leave the fields of destruction, but we must also do our utmost to assist those who have stayed behind and are left with no means of or strength to escape.
All societies, developed and underdeveloped alike, are currently facing not only one generation, but several generations, of youth that are unemployed, disappointed and discouraged, while others are trying to escape from conflict, violence and intolerance. They are extremely sceptical about their future and become easy prey for all kinds of manipulation and radicalization.
Social media and modern communications technology are becoming a double-edged sword. They provide us with unparalleled opportunities, making the world interconnected in ways that only yesterday few dared to dream of. At the same time, they carry the dark potential to spread hatred and intolerance and build invisible walls around those who look or think differently. We must pay special attention to that possibility and find the prudence to use new technologies to improve not only our daily lives, but also our hearts and minds.
Education, knowledge and tolerance are more than just the tools of choice when dealing with political and social discrimination, exclusion and the prevention of violent extremism and terrorism. They are the way forward. They are the key to success and are fundamental drivers of sustainable development.
Constant investment in education systems always pays back with big dividends. Ever more countries are recognizing the necessity of a comprehensive education reform, because too many current education systems are generating youth who cannot find employment. Education has the power to multiply opportunities. It is an engine that creates choices, providing every individual with the freedom to choose a path of his or her own.
Gender inequality is the most pervasive form of global inequality and a pressing human rights concern. Women and girls continue to be exposed to a range of obstacles to their complete and full inclusion in social, economic and political life. There will be no real progress without a gender-responsive implementation of Agenda 2030. For us to succeed we need more women in politics and business, in diplomacy and on executive boards. But that will not happen without men. Their role in the empowerment of women, their support and understanding, are as crucial as the will of women to succeed.
This year, Croatia is chairing the Equal Futures Partnership — an innovative multilateral initiative aimed at encouraging Member States to empower women economically and politically. The high-level meeting of its members and supporters will take place tomorrow. I invite all those present to find the time to pay due attention to that endeavour.
Nature is just as irreplaceable as people are. Development strategies must seriously take into account our natural resources as the fundamental starting point. Climate change is a powerful weapon of mass destruction that is going out of control. We have very little time to reverse that self-destructive course. Climate change is also a risk multiplier for other security challenges, including large-scale migrations and regional instability born out of hopelessness and desolation. We must ensure climate action and make sure that the recent Paris Agreement enters into force as soon as possible.
As a country on the northern shores of the Mediterranean, Croatia is following the developments across that cradle of our civilization with care and deep concern. The southern Mediterranean has, sadly, become a sea of dangerous journeys, where the legendary tales of the classical world are being replaced by new stories of human suffering, where ancient monuments are being reduced to dust and where indifference to human life sometimes reaches an unimaginable scale. The stability, security and well-being of the Mediterranean remain a priority of Croatian foreign policy.
Our societies are exposed to a complex global security environment with increased mutual dependencies. There is a whole range of hybrid threats to national and international security: violent extremism, terrorism, foreign terrorist fighters, uncontrolled migration, organized crime, risks related to the cyberenvironment, and the malicious use of new technologies. Large-scale migrations and unemployment are interconnected, just as failed States and fragile Governments are related to conflict.
Terrorism continues to represent not only a security concern, but also a detrimental economic factor for every country, causing millions of people to leave their homes in search of safety and prosperity. We need to strengthen the resilience of our societies at the grass- roots level, particularly the fabric of multicultural and multi-confessional societies, against terrorist propaganda, attempts at violent radicalization and other extremist actions. In addition to our efforts to promote sustainable and long-term de-radicalization and fight terrorist narratives, especially those in cyberspace, we need to address the underlying socioeconomic drivers of terrorism, such as poverty, inequality, unemployment, the lack of education and the lack of economic prosperity.
When countering global threats that impede the emergence and growth of resilient societies, the issue of disarmament must remain at the forefront. Recently, we achieved success in the development and implementation of the Arms Trade Treaty and the Convention on Cluster Munitions. At the same time, large parts of the United Nations disarmament machinery are stalled. The 2015 Review Conference of Parties to the Treaty on the Non-Proliferation of Nuclear Weapons remains a case in point. In our quest for a more secure global community, we must spare no effort in the field of the non-proliferation of weapons of mass destruction.
Twenty years have passed since the Comprehensive Nuclear-Test-Ban Treaty was opened for signature, but we still need to invigorate our determination to become a nuclear-test-free world. New technologies and the fourth industrial revolution are changing our lives for the better in more ways than one. However, they also have a negative impact on security and disarmament. Technologies such as 3-D printing are changing the algorithm in the area of conventional weapons, and the misuse of cyberspace might have unforeseen consequences in the chemical, biological, radiological and nuclear areas. We must therefore broaden our reach when it comes to disarmament topics and align it with new realities.
Croatia considers participation in international missions and operations to be a principal duty that can contribute to peace. In that regard, we are preparing to place the Croatian Army Engineering Horizontal Construction Company at the disposal of United Nations peacekeeping operations.
Today, on the International Day of Peace, it is necessary to emphasize that women are powerful agents of peace and security. We must not treat women only as victims of conflict and violence. Women are powerful agents of change. Their growing contribution to the prevention and resolution of conflict, as well as to the maintenance of a sustainable and inclusive peace, should be encouraged. More female peacekeepers could help us combat sexual violence, promote gender awareness among the host nations’ populations and improve relationships with local citizens. In order to contribute to that goal, Croatia is conducting a United Nations training course for women police officers from Asia, Africa and Europe. The course is organized back- to-back with predeployment military training in order to enhance the synergy between the military and civilian sectors by integrating the gender and multicultural aspects of peacekeeping.
We commend the Secretary-General for advancing the responsibility to protect. Over the past 10 years, a lot has been accomplished in building consensus around that concept and strengthening the will and capacity for its implementation. Croatia advocates the further strengthening of the role of the International Criminal Court so that it can assume greater responsibility in prosecuting mass atrocities and war crimes, including criminal acts against cultural heritage committed by State or non-State actors. We believe that it is of paramount importance to put an end to the culture of impunity. And that must be done without any politicization, without putting daily politics above the rule of law and, certainly, without rewriting or misinterpreting history.
It is through hard-earned wisdom that we lave learned that there can be no true justice without peace or peace without justice. Establishing individual accountability through strong evidential and legal norms is essential. International tribunals and judicial mechanisms can lay the foundations needed to make the voices of victims heard and to record volumes of evidence in the annals of history, but it is up to each society to bring the process of reconciliation to its end.
Respect for, and the protection of, human rights is a prerequisite for sustainable peace and development. Our work in that area should never end. We strongly support and advocate the Human Rights Up Front initiative. Through its candidacy for membership in the Human Rights Council for the period 2017-2019, Croatia looks forward to constructively contributing to and strengthening the Council’s work in the promotion, protection and further development of human rights.
Croatia will continue to be actively engaged in the United Nations reform process. We commend recent progress in the process of electing the next Secretary- General and strengthening the Office of the President of the General Assembly. However, the Organization is still lagging behind in terms of what is expected concerning Security Council reform, as highlighted by the number of ongoing, prolonged and nascent crises in the world. We have great expectations for the next Secretary-General. We hope that she or he will give bold impetus to the processes of carrying forward our Organization, making it even more effective, accountable, transparent and, above all, more relevant.
The world has been yearning for inspirational and effective leadership. The solidarity of our global society is deteriorating as problems pile up and hope diminishes. Will we accept that we are creating a world led by feelings of separation, fear and cynicism because we have allowed violence, injustice and crises to prevail? Or will we reverse those trends and choose to achieve a better tomorrow?
Fourteen years from now, our children will not ask us what we planned together or what we signed up to do. Instead, they will ask us what we achieved together and whether we made a difference. And we as leaders need therefore to inspire our citizens again and act together today.
I want to end with a message to all of the children in Croatia and in the world: their voices provide us with guidance and serve as an obligation for all of us who gather here at this permanent meeting point of humankind. Lovro may only be 6 years old, but his voice resonates today in the General Assembly Hall, and he is making a difference.
